          Case 5:18-cv-00803-XR Document 47 Filed 01/28/20 Page 1 of 3


                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

ETTA FANNING,                                §
                                             §
               Plaintiff,                    §
                                             §
VS.                                          §         Civil Action No. 5:18-cv-0803-XR
                                             §
CITY OF SHAVANO PARK, TEXAS,                 §
                                             §
            Defendant.                       §
__________________________________           §

      DEFENDANT CITY OF SHAVANO PARK’S RESPONSE IN OPPOSITION TO
           PLAINTIFF’S MOTION TO ALTER OR AMEND JUDGMENT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE XAVIER RODRIGUEZ:

       NOW COMES the CITY           OF   SHAVANO PARK, Defendant in the above entitled and

numbered cause, and files this its Response in Opposition to Plaintiff’s Rule 59(e) Motion to Alter

or Amend Judgment and would respectfully show unto the Court the following:

                                                 I.

       This Honorable Court entered Judgment on December 19, 2019 [ECF Doc. No. 44]

granting Defendant City of Shavano Park’s Motion for Summary Judgment. Plaintiff has filed an

Opposed Motion to Alter or Amend the Court’s Judgment pursuant to F.R.C.P. 59(e). Defendant

City of Shavano Park asserts that Plaintiff’s Motion should be in all things denied.

                                                 II.

       Defendant CITY OF SHAVANO PARK asserts unto the Court that a Rule 59(e) Motion “calls

into question the correctness of a Judgment.” Templet v. Hydrochem, Inc., 367 F.3d 473, 478 (5th

Cir. 2004). Rule 59 serves a narrow purpose, a motion to alter or amend under Rule 59(e) must

clearly establish either a manifest error of law or fact or must present newly discovered evidence

and cannot be used to raise arguments which could, and should have been made before the
             Case 5:18-cv-00803-XR Document 47 Filed 01/28/20 Page 2 of 3


judgment issued. Rosenzweig v. Azurix Corp., 332 F.3d 854, 863 (5th Cir. 2003). In exercising its

discretion, a district court must strike the proper balance between the need for finality and the need

to render just decisions on the basis of all the facts. Hale v. Tonwnley, 45 F.3d 914, 921 (5th Cir.

1995).

                                                           III.

         The CITY OF SHAVANO PARK embodies beauty and aesthetics in its slogan “City Living

with Country Charm.” The City of Shavano Park has detailed its interests in the codes purpose

section to its ordinance which lays out six specific objectives. Code Section 24-1. This Court has

recognized an interest in aesthetics qualifies as a “substantial governmental interest” Reagan

National Advertising of Austin, Inc. v. City of Cedar Park, 387 F.Supp.3d 703, 714 (W.D. Tex.

2019), (reconsideration denied, No. AU-17-CA-00717-SS, 2019 WL 3845455 W.D. Tex. Aug. 15,

2019).

         Defendant City of Shavano Park acknowledges that no Fifth Circuit case has held that

aesthetics as a compelling governmental interest since Reed was decided. However, in the

commercial context, the Court in Architecture Heart, LLC. v. City of San Diego, 231 F.Supp.3d

828 (S.D. Calif. 2017), held that the City of San Diego’s mural ordinance based on aesthetics

furthered a compelling governmental interest and was sufficiently tailored to accomplish that

interest. Id. at 840.

         Defendant City of Shavano Park asserts that the City of Shavano Park banner sign

ordinance in further of the aesthetics of the community does not violate the First Amendment, as

a matter of law.

         WHEREFORE, PREMISES CONSIDERED Defendant CITY OF SHAVANO PARK prays

that the Court deny Plaintiff’s Motion to Alter or Amend Judgment and for such other and further

relief as it may show itself justly entitled.


Etta Fanning v. City of Shavano Park                                                       Civil Action No. 5:18-cv-00803-XR
Defendant City of Shavano Park’s Response in Opposition to Plaintiff’s Motion to Alter Judgment                       Page 2
             Case 5:18-cv-00803-XR Document 47 Filed 01/28/20 Page 3 of 3


                                                         Respectfully submitted,

                                                         LAW OFFICES OF CHARLES S. FRIGERIO
                                                         A Professional Corporation
                                                         Riverview Towers
                                                         111 Soledad, Suite 840
                                                         San Antonio, Texas 78205
                                                         (210) 271-7877
                                                         (210) 271-0602 Telefax

                                                         BY: //s// Charles S. Frigerio
                                                                CHARLES S. FRIGERIO
                                                                SBN: 07477500
                                                                Lead Counsel

                                                              HECTOR X. SAENZ
                                                              SBN: 17514850
                                                         ATTORNEYS FOR DEFENDANT
                                                         CITY OF SHAVANO PARK



                                         CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing Defendant City of
Shavano Park’s Response in Opposition to Plaintiff’s Motion to Alter or Amend Judgment
filed via CM/ECF has been forwarded on this the 28th day of January, 2020 via the CM/ECF
system to the following:

Mr. Jerad Wayne Najvar
Najvar Law Firm PLLC
2180 North Loop West, Suite 255
Houston, Texas 77018                                     Via Email: jerad@najvarlaw.com



                                                         //s// Charles S. Frigerio
                                                         CHARLES S. FRIGERIO




Etta Fanning v. City of Shavano Park                                                       Civil Action No. 5:18-cv-00803-XR
Defendant City of Shavano Park’s Response in Opposition to Plaintiff’s Motion to Alter Judgment                       Page 3
